Title: General Orders, 14 September 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplanks Point Saturday Septr 14th 1782
                     Parole Kingston
                     Countersigns Lynn
                  Margate
                  For the day tomorrowBrigadier Genl PattersonMajors spicer & Majr B. PorterBrigade Major CushingBrigade Qr Mastr AppletonFor duty tomorrow2d Connecticut & 9th Massachusettsregiments
                  The 2d Newyork regiment will relieve the men of the first on duty at Stoney point and Kakiat tomorrow.
                  One hundred men from the several Brigades properly officerd to be at the Quartermaster generals office precisely at seven o’clock tomorrow morning for fatigue.
                  The General Courtmartial whereof Col. Micheal Jackson is president is dissolved.
               